                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

KENNETH LAMAR BUGG,                )
                                   )
   Plaintiff,                      )
                                   )
v.                                 )                      NO. 1:19-cv-00087
                                   )
PULASKI POLICE DEPARTMENT, et al., )                      JUDGE CAMPBELL
                                   )                      MAGISTRATE JUDGE NEWBERN
   Defendants.                     )

                                              ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

89), which was filed on August 20, 2021. Through the Report and Recommendation, the

Magistrate Judge recommends that the motions for summary judgment filed by Defendants Giles

County, Gerrod Shirey, and Cory Medley (Doc. Nos. 53, 73) be granted and that Plaintiff’s motion

requesting a jury trial (Doc. No. 84) be denied as moot. Plaintiff has not responded in opposition

to either motion for summary judgment. Although the Report and Recommendation advised the

parties that any objections must be filed within 14 days of service, no objections have been filed.

       The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, the defendants’ motions for summary judgment (Doc. Nos.

53, 73) are GRANTED, and this action is DISMISSED. Plaintiff’s motion (Doc. No. 84) is

DENIED as moot. This Order shall constitute the final judgment in this case pursuant to Fed. R.

Civ. P. 58. The Clerk is directed to close the file

       It is so ORDERED.

                                                         ________________________________
                                                         WILLIAM L. CAMPBELL, JR.
                                                         UNITED STATES DISTRICT JUDGE




    Case 1:19-cv-00087 Document 92 Filed 09/10/21 Page 1 of 1 PageID #: 449
